Judgment of the Court of Special Sessions of the City of New York, Borough of Brooklyn [County of Kings], convicting the defendant of a violation of section 986 of the Penal Law (pool-selling, book-making, etc.), reversed on the law, the information dismissed, and the fine remitted. The evidence is not sufficient to warrant a finding of guilt beyond a reasonable doubt. (People v. Richardson, 287 N. Y. 563; People v. Carpenito, 292 N. Y. 498.) Close, P. J., Hagarty, Johnston, Adel and Lewis, JJ., concur.